Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 9 - 11, filed 12/01/2021, with respect to 35 U.S.C 103 rejections of Claims 1 - 16 have been fully considered and are persuasive.  The 35 U.S.C 103 rejections of Claims 1 - 16 has been withdrawn. 
The applicant's arguments/remarks, see last ¶ of page 8, with respect to 35 U.S.C 102 rejection of Claims 17-20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.
Although a new ground of rejection has been used to address additional limitations that have been added to independent claims, a response is considered necessary for 
In response to applicant’s argument/remark regarding Claim 17, see last ¶ of page 8, generally stating that Faulkner does not teach or suggest “user selection of an interface element located in a persistent user interface configured to display an application linked to a user account of a content management system” because the system 102 of Faulkner corresponds to the meeting service [i.e. not to a content management system], the examiner respectfully disagree.
The claim 17 describes the limitation “content management system” without specifying description and/or functionalities associated with it or performed by it. Therefore, the examiner interpret the limitation “content management system” as a computing system that manages/stores data contents. For example, ¶ 0045 explicitly describes as follows:   “a client computing device such as client computing device 106(1) can render the subset of salient content items 148 within the share-tray GUI 146 to enable the user to select a particular content item 150 to share in association with the conference session 104. For instance, a user selection of the content 150 may cause the client computing device 106(1) to associate aspects of the content 150 with stream 134(1). Then, these aspects of the content 150 may be added by the server module 130 and/or output module 132 to the conference data 138 that is being transmitted to the individual client computing devices” [i.e. parts of the system 102, e.g. server module 130 and output module 132, have functionalities to manage contents, thus the system 102 is considered by the examiner as “content management system”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner et al. (US PG PUB 20180341374), hereinafter "Faulkner", in views of Zhong et al. (US PAT 10051600), hereinafter "Zhong".
Regarding Claim 17, Faulkner discloses:
A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause a computing device to (i.e. memory 216 and computer readable media 204 storing executable instructions executable by processing unit9s) 202) (202, 204 & 216 - Fig. 2 and ¶ ¶ 0047 – 0049), 
receive a user selection of an interface element located in a persistent user interface, the interface element being a menu item to launch an application linked to a user account of a content management system (i.e. method/system may receive a user selection of an UIE 302(3) [i.e. interface element] located in a persistent view 304 [i.e. a persistent user interface] of a conference application; the UIE 302(3) [i.e. the interface element] exposes [i.e. being] a share-tray GUI 146 [i.e. a menu item] for launching screen sharing application 312(1), browser sharing application 312(3), file sharing application 312(5) that are linked to profile account of a participant [i.e. a user account] registered 
identify, based on a query to a meeting service, a meeting event associated with the user account, the meeting event comprising a meeting name (i.e. the system may identify the meeting event associated with each participant profile account [i.e. user account]; For example, the system may query session data 210/136 of data store 208 of devices 110 [i.e. a meeting service] to identify a total number of participants in a conference session [i.e. a meeting event], activity that occurs in the conference session [i.e. a meeting event], a list of invitees to the conference session, how the conference session [i.e. a meeting event] is conducted or hosted; Furthermore, the system may identify that the conference session [i.e. a meeting event associated with the user account] is entitled “Product Design Team Meeting” [i.e. the meeting event comprising a meeting name] by analyzing/querying the session data provided in devices 110 [i.e. a meeting service]) (Fig. 1, Fig. 3A, ¶ 0053 and ¶ 0076); 
receive a suggested content item based on a query to the content management system using the meeting name (i.e. the system may be configured to perform a keyword comparison search of individual content items with respect to a meeting title of the conference session [i.e. the meeting name]. For example, the system may analyze/query session data of devices 110 [i.e. a content management system] associated with the conference session 104 wherein the session data indicates that the conference session is entitled "Product Design Team Meeting." Then, the system may perform a keyword comparison search of a data file such as file one entitled "Product Review Slidedeck" to identify a similarity between the title of the meeting [i.e. using the meeting name] and 
cause display, in response to the user selection of the interface element, of a set of user options for the meeting event (i.e. in response to the user selection of a share-control UIE 302(3) [i.e. the interface element], the client device may display the share-tray GUI 146 [i.e. a set of user options] comprising a plurality of salient content item UIEs 312 to enable the user to select and share various content items to the conference session 104 [i.e. the meeting event]) (146 & 312 - Fig. 3B and ¶ 0060), 
the set of user options comprising an option to share the suggested content item with meeting participants of the meeting event from the content management system (i.e. once the system has identified the subset of content items salient with respect to the conference session [e.g. using the meeting name as described above], user interface elements (UIEs) of corresponding to individual salient content items [i.e. the suggested content item] can be displayed within the share-tray GUI 146 [i.e. the set of user options] to enable the user to select and share the salient content items [i.e. comprising an option to share the suggested content item] during the conference session [i.e. with meeting 
However, Faulkner does not explicitly disclose:

On the other hand, in the same field of endeavor, Zhong teaches:
Identify, based on a query to a third-party meeting service, a meeting event associated with the user account, the meeting event comprising a meeting name (i.e. based on search/query on one or more third-party calendaring service [i.e. a third-party meeting service], conferencing module 362 may identify information, e.g. time, location, participants, meeting ID [i.e. a meeting name], of a meeting event associated with a user having a user profile [i.e. user account]; meeting information includes a meeting ID [i.e. a meeting name]; Note that third-party calendaring services provide information and contents of the meeting thus they are a meeting service) (Column 14 Line # 59 – 67, Column 15 Line # 1 – 7 and Column 18 Line # 3 - 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Faulkner to include the feature to identify, based on a query to a third-party meeting service, a meeting event associated with the user account, the meeting event comprising a meeting name as taught by Zhong so that the system may generate reminder notification regarding the meeting event based on the query on third-party services (Column 11 Line # 12 - 19).


Regarding Claim 18, Faulkner and Zhong disclose, in particular Faulkner teaches:
wherein the instructions further cause the computing device to: receive a user selection of the option to associate the suggested content item to the meeting event (i.e. a share -tray population GUI 500 that can be displayed on a client device 106 to enable a user to manually define [i.e. receive a user selection of the option to associate] one or more salient content items [i.e. the suggested content item] to be included within the share -tray GUI 146 of the conference session [i.e. meeting event]) (Fig. 5 and ¶ 0090); and
transmit, to the content management system, a request to share the suggested content item with a set of meeting participants for the meeting event (i.e. during the conferences session the user may open the share-tray to be able to quickly share content items from the user defined set of content items) (¶ 0076 – 0077).

Regarding Claim 19, Faulkner and Zhong disclose, in particular Faulkner teaches:
wherein the set of user options comprising an option to open a content item (i.e. the salient content item UIEs 312 may be configured to "preview" content [i.e. to open a content item] to the user to enable the user to quickly identify which content items the user wishes to share. For example, as illustrated, individual ones of the salient content item UIEs 312 graphically display aspects of a corresponding salient content item from the subset 148) (¶ 0068).




wherein the persistent user interface is at least one of a system tray or menu bar of an operating system desktop (i.e. the persistent user interface may be a sidebar [i.e. menu bar] generated over operating system 118 [i.e. operating system desktop]) (¶ 0005 and ¶ 0081).




Allowable Subject Matter
Claims 1-16 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Soe Hlaing/           Primary Examiner, Art Unit 2451